THE THIRTEENTH COURT OF APPEALS

                                   13-16-00615-CV


                                  The State of Texas
                                          v.
                                   Alvaro Aguilera


                                 On Appeal from the
                 County Court at Law No 1 of Hidalgo County, Texas
                          Trial Cause No. CL-16-2785-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed as appellant

is exempt from payment.

      We further order this decision certified below for observance.

November 15, 2018